Citation Nr: 1046606	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for lesions of the eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran had active service duty from February 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.

This appeal was previously before the Board in March 2010, when 
the issue of entitlement to service connection for right ear 
hearing loss was remanded for additional development.  Also, at 
that time, the issue of service connection for lesions of the 
eyes was addressed and denied.  However, the Board's disposition 
of this issue was mistakenly omitted from the Order of the 
decision.  Consequently, the decision with respect to that issue 
does not meet the requirements of 38 U.S.C.A. § 7104(c)(2) (West 
2002).  As such, the Board will re-issue its previous 
determination concerning the claim for service connection for 
lesions of the eyes in the following decision. 


FINDINGS OF FACT

1.  The Veteran is not shown to have a current disorder of the 
eyes, including lesions of the eyes, that is causally or 
etiologically related to service.

2.  The Veteran is not shown to have current right ear hearing 
loss disability as defined by the VA. 


CONCLUSIONS OF LAW

1.  An eye disorder, including lesions of the eyes, was not 
incurred in or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).

2.  Right ear hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  

The foregoing notice requirements were satisfied by a June 2006 
letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  In accordance with the Board's 
March 2010 remand, the Veteran has been accorded VA audiological 
examination.  Further, all pertinent evidence adequately 
identified by the Veteran has been obtained and associated with 
the claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

The Board acknowledges that the Veteran has not been accorded a 
VA examination in connection with his claim for service 
connection for lesions of the eyes.  However, a VA examination is 
not necessary for this claimed disorder, because the evidence 
does not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, as will be discussed in the decision that follows, 
there is no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As such, 
the Board will not return this claim for an examination.  VA's 
duty to assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

II. General Laws and Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the nervous 
system (high frequency hearing loss) becomes manifest to a degree 
of 10 percent within one year of the Veteran's discharge from 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110 (West 2002).  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


III. Analysis

A.  Right Ear Hearing Loss

The Veteran contends that he developed right ear hearing loss as 
a result of being exposed to the noise of artillery and gunfire 
during service (T 12-14).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.

The Veteran's enlistment examination revealed hearing thresholds 
within the normal range for VA purposes.  His August 1976 
discharge examination also revealed normal thresholds for VA 
compensation purposes, but at the 6000 Hertz level, his right ear 
threshold was at 55 decibels.  There was a notation for the 
Veteran to avoid loud noise.

Post-service medical records do not reflect a diagnosis of 
hearing loss, or even reflect any pertinent complaints.  However, 
in statements dated in January 2006, the Veteran's sister and 
mother indicated that the Veteran's claimed disabilities, 
including right ear hearing loss, have continued since service.

In May 2010, in accordance with the Board's March 2010 remand, 
the Veteran underwent a VA audiological examination which 
revealed auditory thresholds of 10, 20, 15, 25, and 40 decibels 
in the Veteran's left ear and 5, 10, 10, 15, and 10 decibels in 
the Veteran's right ear at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  Additionally, the Veteran had speech 
discrimination scores of 94 percent correct in his right ear 
and100 percent correct in his left ear.  The diagnosis was, in 
pertinent part, clinically normal hearing in the right ear.

While the Board acknowledges the Veteran's assertion that he has 
current hearing loss related to his active military service, he 
does not possess the medical knowledge necessary to diagnose any 
hearing loss or to render an opinion as to its causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent proof of a present disability, there can be 
no valid claim, and the appeal must be denied.  Brammer, 3 Vet. 
App. 223, 225 (1992).

B.  Lesions of the Eyes

A November 1975 service treatment record shows that the Veteran 
was noted to have small, central scotomas in each eye.  He 
reported looking directly at the sun in the past.  There were 
small macular scars noted in the both eyes.  Notations in that 
record include that the Veteran's vision had been impacted for 
the past three years.  Subsequently, in February 1976, the 
Veteran sought treatment for what was noted as macular lesions.  
He complained that his eyes hurt in bright light, and reported 
that he had previously watched an eclipse directly.  The 
impression was that the Veteran may have mild photophobia.  He 
was prescribed sunglasses for outdoor use.

The August 1976 discharge examination noted that the Veteran had 
defective vision that was corrected by eyeglasses.  Beyond his 
decreased visual acuity, however, there was no residual eye 
disability indicated, with field of vision noted to be full and 
normal.

Post-service records include a July 2006 VA ophthalmology report, 
which reflects a finding of refractive error in the eyes.  No 
findings related to any other eye disorder were made. 

The Board notes that for purposes of entitlement to VA 
compensation benefits, the law provides that refractive errors of 
the eyes are congenital or developmental defects and are not a 
disease or injury within the meaning of applicable legislation.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractive errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990).

The Veteran's currently diagnosed refractive error is not a 
disorder capable of service connection, and there is no evidence 
of any residual disability associated with his in-service 
treatment for macular scars of the eyes.  Absent a superimposed 
disease or injury to the eye, service connection for lesions of 
the eyes is denied.

ORDER

Service connection for right ear hearing loss is denied.

Service connection for lesions of the eyes is denied.



____________________________________________
RAYMOND. F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


